Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-8, 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments in claim 1 necessitated an updated search and new prior art Pyo et al. (US 20180102499 A1) has been found. The new grounds of rejection over Pyo was necessitated by the claim amendments and hence the arguments are moot.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. (US 20180102499 A1; hereinafter “Pyo”).

In re Claim 1, Pyo discloses an electroluminescence display (figs. 1-3, 8) comprising: 
PX (e.g., the left pixel; hereinafter “PX1”) defined for representing a first color on a substrate 111 (¶ 0036, 0045);
a second pixel PX (e.g., the right pixel; hereinafter “PX2”) defined for representing a second color on the substrate 111 (¶ 0036, 0045); 
a first anode electrode 240 (¶ 0057, 0059) (hereinafter “Anode1”) at the first pixel PX1; 
a second anode electrode 240 (¶ 0057, 0059) (hereinafter “Anode2”) at the second pixel PX2; 
a hole functional layer 212 (¶ 0065) on the first anode electrode Anode1 and the second anode electrode Anode2;
an emission layer 211 (¶ 0065) on the hole functional layer 212;
an electron functional layer 222 (¶ 0066) on the emission layer 211; 
a cathode electrode 250 (¶ 0059, 0066) on the electron functional layer 222; and
a depletion electrode 280 (the auxiliary electrode 280 functionally indistinguishable to a depletion electrode) (fig. 8; ¶ 0057, 0061) forming a depletion area (e.g. the non-display area; ¶ 0061) between the first anode electrode 240 and the second anode electrode 240,
wherein the hole functional layer 212 and the electron functional layer 222 are commonly on a display area including the first pixel PX1 and the second pixel PX2, and 
wherein the depletion electrode 280 is apart from the first anode electrode 240 and the second anode electrode 240 with a predetermined distance, and is formed in a same layer as the first anode electrode and the second anode electrode (¶ 0061-0062).

In re Claim 6, Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 1, wherein the substrate includes:
a display area (hereinafter “DA”) (¶ 0036) having the first pixel PX1 and the second pixel PX2 (¶ 0036, 0073); and
a non-display area (hereinafter “NDA”) surrounding the display area (¶ 0073), and
280 is connected to a line disposed at the non-display area for supplying a high level voltage (¶ 0075; “a voltage is applied from the auxiliary electrode 280 to the second electrode 250 to substantially prevent or reduce a voltage drop of the second electrode 250.”).

In re Claim 8, Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 1, further comprising:
wherein, over the depletion electrode 280, the hole functional layer 212 and the electron functional layer 222 are formed in a junction, without the emission layer 211 there between (fig. 8).

In re Claim 11, Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 1, wherein the emission layer includes:
a first emission layer 211 (i.e., emission layer in PX1) overlapping with the first anode electrode Anode1; and 
a second emission layer 211 (i.e., emission layer in PX2) overlapping with the second anode electrode Anode2.

In re Claim 14, Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 1, wherein the electron functional layer 222 includes:
an electron transport layer ETL on the emission layer 211; and
an electron injection layer EIL on the electron transport layer ETL (¶ 0066).

In re Claim 15, Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 1, further comprising:

a third anode electrode at the third pixel,
wherein the depletion electrode 280 forms the depletion areas between the first anode electrode and the third anode electrode, and between the second anode electrode and the third anode electrode (¶ 0036, 0043, 0073, 0089).

In re Claim 16, Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 15, wherein the first color (e.g., red), the second color (e.g., green) and the third color (e.g., blue) are different from each other (¶ 0036).

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo, in an alternative interpretation.

Regarding Claim 7:
In an alternative interpretation of Pyo, each of first and second electrodes is being interpreted as combination of electrodes 177 and 240 and depletion electrode is being interpreted as DL (¶ 0055). In this interpretation, Pyo discloses wherein the depletion electrode 280 is apart from the first anode electrode 240 and the second anode electrode DL with a predetermined distance, and is formed in a same layer as the first anode electrode (e.g., 177) and the second anode electrode (e.g., 177) (¶ 0054).

Pyo discloses the electroluminescence display (figs. 1-3, 8) of claim 1, wherein the depletion electrode DL receives a voltage equal to or higher than a voltage of the first anode electrode (177, 240) and a voltage of the second anode electrode (177, 240) (¶ 0056).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyo, as applied to claim 1 above.

In re claim 2, Pyo discloses the electroluminescence display of claim 1 (figs. 1-8) outlined above.
Pyo further discloses “The second opening OP2 of the first charge generation layer 230 is larger than the width of the first opening OP1 of the pixel defining layer 190. For example, as illustrated in FIG. 4, when the width of an upper surface of the second opening OP2 is defined as a second width W2 and the width of an upper surface of the first opening OP1 is defined as a first width W1, the second width W2 is greater than the first width W1. Accordingly, the first charge generation layer 230 may be insulated from the second electrode 250” (¶ 0079). 

Therefore, Pyo discloses wherein the depletion electrode 280 has a width which is lower than a gap between the first anode electrode and the second anode electrode.

Regarding the specific range claimed “30% to 60% of a gap between the first anode electrode and the second anode electrode”: “[W]here the general conditions of a claim are disclosed in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Pyo and arrive at the claimed range by routine experimentation as optimizing a result-effective variable such that the first charge generation layer 230 may be insulated from the second electrode 250 (¶ 0079 of Pyo).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyo (in an alternative interpretation), as applied to claim 1 above and further in view of Kim et al. (US 20200005709 A1; hereinafter “Kim”).

Regarding Claim 10:
In an alternative interpretation of Pyo as described above for claim 7, Pyo discloses the electroluminescence display of claim 1, wherein the cathode electrode 250 is connected to a low level voltage line supplied with a low level voltage (e.g., ELVSS),
the depletion electrode DL is connected to a driving current line supplied with a high level voltage (¶ 0056).
Pyo does not expressly disclose the first anode electrode and the second anode electrode are supplied with one voltage value in a range of the high level voltage and the low level voltage.
In the same field of endeavor, Kim further discloses the electroluminescence display of (figs. 1-8), wherein the cathode electrode is connected to a low level voltage line supplied with a low level voltage (ELVSS) (¶ 0084),
the depletion electrode is connected to a driving current line supplied with a high level voltage (¶ 0075, 0084), and
the first anode electrode and the second anode electrode are supplied with one voltage value in a range of the high level voltage and the low level voltage (¶ 0084).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kim into the device of Pyo in order to compensate for deterioration of a pixel and a change in characteristics of a driving transistor using an external compensation technology (¶ 0002 of Kim). 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyo as applied to claim 1 above, and further in view of Kwon et al. (US 20170338438 A1; hereinafter “Kwon”).

In re Claim 12, Pyo discloses the electroluminescence display of claim 1 outlined above.
Pyo does not expressly disclose wherein the hole functional layer includes a p-type impurity of 1.0% concentration at least.
Kwon discloses an electroluminescence display (figs. 1-3), wherein the hole functional layer (151, 152) includes a p-type impurity of 1.0% concentration at least (¶ 0085).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kwon into Pyo and form the hole functional layer including a p-type impurity of 1.0% concentration at least in order to enhance the hole injection into the emission layer and increase luminescence efficiency of the light-emitting device. 

In re Claim 13, Pyo/Kwon discloses the electroluminescence display of claim 12 outlined above.
Pyo further discloses (fig. 8) wherein the hole functional layer 212 includes (¶ 0065):
a hole injection layer HIL on the first anode electrode Anode1 and the second anode electrode Anode2; and
a hole transport layer HTL on the hole injection layer HIL.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.